Case: 20-10089        Document: 00515519924             Page: 1      Date Filed: 08/07/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                   No. 20-10089
                                                                                    FILED
                                                                               August 7, 2020
                                Conference Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Michael Nelson,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 1:19-CR-76-3


 Before Jones, Clement, and Haynes, Circuit Judges.
 Per Curiam:*
         The attorney appointed to represent Michael Nelson has moved for
 leave to withdraw and has filed a brief in accordance with Anders v. California,
 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
 Nelson has filed a response. The record is not sufficiently developed to allow


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-10089       Document: 00515519924         Page: 2     Date Filed: 08/07/2020




                                   No. 20-10089


 us to make a fair evaluation of Nelson’s claim of ineffective assistance of
 counsel; we therefore decline to consider the claim without prejudice to
 collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
        We have reviewed counsel’s brief and the relevant portions of the
 record reflected therein, as well as Nelson’s response. We concur with
 counsel’s assessment that the appeal presents no nonfrivolous issue for
 appellate review.     Accordingly, the motion for leave to withdraw is
 GRANTED, counsel is excused from further responsibilities herein, and the
 APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2